DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.
 
Status of Claims
This action is in reply to the RCE, amendments and response filed on June 21, 2022. Claim 4 is cancelled. Claims 1, 8, 11, 12 and 19 have been amended. Claims 1-3 and 5-22 are currently pending and have been examined.

Response to Arguments
102(a)(1)/103: The Applicant’s amendments and arguments have been fully considered but are not persuasive.
The Applicant essentially argues that the amendments overcome the 102/103 rejections. The Applicant’s arguments are moot in light of RCE filing and substantive amendments that necessitate an updated search and reconsideration of the claims in light of the amendments.
As such, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-3 and 5-22.

Claim Interpretation - Functional Language
Claims 1, 2, 5, 6 includes the following limitations that include “manner of operating the device [that] does not differentiate apparatus claim from the prior art” (see MPEP 2114(II)): storage unit or BNS comprising “computer program code configured to … cause …”. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114(II)).

Claim Interpretation - Not Positively Recited
As per claims 1, 8, 12, 19, the following limitations are performed by transaction server (see PGPUB ¶ 48): “the recipient information is configured to identify …”. As per claim 17, the following limitations are performed by the transaction server (see PGPUB ¶ 48): “the BNS being configured to retrieve …” The limitations are not positively recited, and therefore the limitations do not carry patentable weight. (“A claim is only limited by positively recited elements...”, see MPEP 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-3 and 5-7 are directed to an apparatus, claims 8-11 and 12-18 are directed to other apparatuses and claim 19-22 are directed to a process.

Claims 1, 8, 12 and 19 are directed to the abstract idea of payment transaction processing which is grouped under commercial or legal interactions and fundamental economic principles or practices subgroupings within certain methods of organizing human activity grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “facilitate an NFC-enabled interaction between … and …”, “retrieve recipient information, indicative of a merchant or a beneficiary of the NFC transaction, from the NFC transaction request”, “retrieve information indicative of one or more card details associated with …”, “provide the recipient information and the one or more card details from … to …”, “provide a transaction status notification received from at least one of …, a transaction processor, an acquirer bank, or an issuer bank for display to a user, …”.  Claim 8 recites “receiving recipient information from one or more applications running on of a user via … provided in … and …”, “validating the recipient information”, “assigning a proxy terminal identification (PTID) …” “receiving information indicative of one or more card details and a security cryptogram associated with … of the user …”, “providing the recipient information retrieved from …, the PTID, the information indicative of the one or more card details, and the security cryptogram to at least one of a transaction processor, an acquirer bank, or an issuer bank via …”. Claim 12 recites “run on … at a platform-level as a background process to facilitate an NFC transaction”, “… running parallel to and independent from …, and configured to provide an NFC transaction request to … via one or more service calls …”, “… retrieves information indicative of one or more card details associated with …”, “… provides the recipient information and the information indicative of the one or more card details from … to …”, “… provides the recipient information and the information indicative of the one or more card details received to at least one of a transaction processor, an acquirer bank, or an issuer bank based on the recipient information and the information indicative of the one or more card details received”. Claim 19 recites “receiving recipient information from … running on … of a user via … provided in …”, “assigning a proxy terminal identification (PTID) to …”, “receiving information indicative of one or more card details and a security cryptogram associated with … of the user via …”, “providing the recipient information retrieved from …, the PTID, the information indicative of the one or more card details, and the security cryptogram to at least one of a transaction processor, an acquirer bank, or an issuer bank via the network”. Claims 1 and 8 are also directed to the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis within mental processes grouping in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “execute one or more predefined computer instructions, …”, “run … at a platform-level as a background process in … parallel to ….”. Claim 8 recites “execute one or more predefined computer instructions to perform one or more functions …”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “NFC transceiver”, “NFC-enabled device, “NFC-enabled card”, “storage unit”, “background NFC service (BNS)”, “applications”, “processor”, “computer program code”, “transaction server”, “user interface” and “network” represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular technological environment or field of use (see MPEP 2106.05 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing payment transaction and collecting information, analyzing it, and displaying certain results of the collection and analysis. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing payment transaction and collecting information, analyzing it, and displaying certain results of the collection and analysis using computer technology (e.g. a central processing unit, see PGPUB ¶ 35). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f), & (h)).

Hence claims 1, 8, 12 and 19 are not patent eligible.

As per dependent claims 2-3, 5-6, 9-11, 13-18 and 20-22, these claims further define the abstract idea noted in claims 1, 8, 12 and 19. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claims 2-3, 5-6, 9-11, 13-18 and 20-22 are similarly not patent eligible under the two step subject matter eligibility analysis of 2019 PEG October update.

As per dependent claims 7, the dependent claims recite the additional elements of “SDKs”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A), (f) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. (See MPEP 2106.05(I)(A), (f) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A), (f) & (h)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Means Plus Function
Claims 1, 2, 5, 6 recite “computer program code configured to … cause …”. The PGPUB does not describe “computer program code” (except recitation in the original claims). The PGPUB refers to a generic placeholder term “instructions” in ¶ 26, 28, 30, 31 and 33 without describing a structure associated with “instructions”.

Claims 1, 8, 12, 19 recite “the recipient information is configured to identify …”. The PGPUB refers to generic placeholder term “recipient information” in ¶ 22-24, 26, 41, 43-44, among others without describing a structure associated with “recipient information”.

The noted above claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 3, 7, 9-11, 13-18 and 20-22 are also rejected under 35 USC 112(b) due to their dependency on the rejected parent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140138435 A1 (Khalid) in view of US 20130040561 A1 (Conde) in further view of US 20150012437 A1 (Park).

As per claim 1, Khalid teaches
an NFC transceiver configured to facilitate an NFC-enabled interaction between the NFC-enabled electronic device and an NFC-enabled card (FIG. 1, item 13, 11, 136, ¶ [0038] “the mobile device 11 interacts with the contactless transaction card 13 via the NFC communication capability of the device 11”),
a storage unit (FIG. 1, item 114) comprising a background NFC service (BNS) (FIG. 1, item 142, ¶ [0042] “application”) and one or more applications (FIG. 1, item 142, “the library”),
a processor configured to execute one or more predefined computer instructions ¶ ([0025]) wherein the storage unit further comprises computer program code configured to, with a processor cause the NFC-enabled electronic device to (FIG. 1, item 112, 114, 136),
facilitating inter-communication between the one or more applications and the BNS via one or more service calls, wherein the one or more applications are configured to provide an NFC transaction request to the BNS via the one or more service calls and the BNS is configured to (¶ [0043] “communicate with the contactless transaction card 10 via the near field communication sensor. The library and/or associated application programming configures the microprocessor 114 …”, ¶ [0093] “library functions”),
wherein the BNS further comprises computer program code configured to, with the processor, cause the NFC-enabled electronic device to (¶ [0043])
retrieve information indicative of one or more card details associated with an NFC-enabled card (¶ [0043] “obtain account information from the contactless transaction card”, ¶ [0049] “account information, such as account number”),
provide a transaction status notification received from at least one of the transaction server, a transaction processor, an acquirer bank, or an issuer bank for display to a user, via a user interface, wherein the transaction status notification indicates a success or a failure of the NFC transaction (¶ [0081] “The payment transaction is completed at step S45. Via the device user interface, the displayed payment area on the application page will update with confirmation details”, ¶ [0020] “the mobile device 11 may communicate with the server 327 to validate the identified account associated with the card and authorize payment for a particular purchase transaction against the account”).

Khalid does not explicitly teach, however, Conde teaches,
run the BNS at a platform-level as a background process in the NFC-enabled electronic device parallel to the one or more applications (¶ 19 “The NFC application may be a background application that detects NFC devices and tags, and launches applications without requiring a user to request presentation of the application”), wherein the BNS executes independent from the one or more applications (¶ 19 “The NFC application … launches applications”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide background application features of Conde in Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because background application management improves NFC transaction management by automating transaction related communication management.

Khalid does not explicitly teach, however, Park teaches,
retrieve recipient information, indicative of a merchant or a beneficiary of the NFC transaction, from the NFC transaction request (FIG. 8, ¶ 50 “The buyer's terminal receives tag information of the offline seller's identification tag (8-4)”),
provide the recipient information (FIG. 8, ¶ 50 “The tag information and terminal information (i.e., a mobile terminal identifier) is input to the payment server 800”) and the one or more card details from the NFC-enabled electronic device to a transaction server (FIG. 8, ¶ 51 “The tag information (card identifier) and the terminal information (mobile terminal identifier) is input to the authentication system 200e (8-9)”), wherein the recipient information is configured to identify the merchant or the beneficiary of the NFC transaction (¶ 50 “The buyer's terminal receives tag information of the offline seller's identification tag”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 2, combination of Khalid, Conde and Park teach all the limitations of claim 1. Khalid also teaches, 
wherein the storage unit and the computer program code are further configured to, with the processor, cause the NFC-enabled electronic device (¶ [0042]-[0043]) to provide the NFC transaction request to the BNS in response to a selection of an NFC transaction option in the one or more applications (¶ [0062] “the mobile device 11 enables the user to complete a purchase transaction as started by the user in step S1 in our example, by using a contactless payment flow with or without user confirmation using EMV flow”).

As per claim 3, combination of Khalid, Conde and Park teach all the limitations of claim 1. Khalid also teaches, 
wherein the BNS is part of an operating system of the NFC-enabled electronic device (¶ [0025] “the mobile device 11 will store and run an operating system through which specific applications may be run on the device”, ¶ [0042]-[0043]), without a user interface (¶ [0043] “automatically obtain account information”).

As per claim 5, combination of Khalid, Conde and Park teach all the limitations of claim 1. Khalid also teaches, 
wherein the BNS further comprises computer program code configured to, with the processor, cause the NFC-enabled electronic device (¶ [0042]-[0043]) to prompt a user to use the NFC-enabled card in conjunction with the NFC-enabled electronic device on a user interface of the one or more applications or the NFC-enabled electronic device (¶ [0062] “the mobile device 11 enables the user to complete a purchase transaction as started by the user in step S1 in our example, by using a contactless payment flow with or without user confirmation using EMV flow”).

As per claim 6, combination of Khalid, Conde and Park teach all the limitations of claim 1. Khalid also teaches, 
wherein the BNS further comprises computer program code configured to, with the processor, cause the NFC-enabled electronic device (¶ [0042]-[0043]) to retrieve the information indicative of the one or more card details and a security cryptogram associated with the NFC-enabled card on bringing the NFC-enabled card proximate to the NFC-enabled electronic device (¶ [0060] “the records retrieved from the card 13 are validated against a set of rules to determine if the card is valid and can be used. Depending on the card issuer and the EMV application on the contactless transaction card 13, cryptographic information is then checked and security information such as Cardholder Verification Method (CVM) is determined”).

As per claim 7, combination of Khalid, Conde and Park teach all the limitations of claim 1. Khalid also teaches, 
wherein the one or more service calls include local notifications, local asynchronous messaging objects, remote procedure calls (RPCs), operating system calls, integration
capable libraries, calls made using software development kits (SDKs), remote
push notifications, and scheduled local notifications (¶ [0042] “Execution of the library 144 by the microprocessor 112 enables the mobile device 11 to read account data”, ¶ [0025] “run an operating system”, ¶ [0028] “display driver”, ¶ [0059] “The mobile device application 142 sends a processing options data objects list”, ¶ [0092] “From this registration and the provided NFC tech list an intention is declared to the Android Operating system of an interest in notifications”).

As per claim 8,  Khalid teaches,
a processor configured to execute one or more predefined computer instructions in order perform one or more functions, the one or more functions comprising (FIG. 5, ¶ [0095] “FIG. 5 illustrates a network or host computer platform, as may typically be used to implement a server”),
receiving recipient information from one or more applications running on an NFC-enabled electronic device of a user via a background NFC service (BNS) provided in the NFC-enabled electronic device and a network (¶ [0043], [0069]),
receiving information indicative of one or more card details (¶ [0043] “account information”) and a security cryptogram associated with an NFC-enabled card of the user via the BNS and the network (¶ [0051] “the account related transmissions via the RFI transceiver 167 are encrypted”), wherein the information indicative of the card details and the security cryptogram associated with the NFC-enabled card is retrieved by the BNS (¶ [0015], [0049], [0060] “cryptographic information is then checked …, the application 142 closes the communication channel …”),

Khalid does not explicitly teach, however, Conde teaches,
wherein the BNS runs as a background process parallel to and independent from the one or more applications (¶ 19),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide background application features of Conde in Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because background application management improves NFC transaction management by automating transaction related communication management.

Khalid does not explicitly teach, however, Park teaches,
wherein the recipient information is configured to identify a merchant or a beneficiary of the NFC transaction (¶ 50) and retrieves the recipient information, indicative of the merchant or the beneficiary of the NFC transaction, from the one or more applications (FIG. 8, ¶ 50, 51),
validating the recipient information (¶ [0038] “registering the amount to be remitted and a bank account number of a recipient and requesting authorization (5-1). In this case, the remitter may additionally register in the app recipient information such as a recipient's name and mobile phone number”),
assigning a proxy terminal identification (PTID) to the NFC-enabled electronic device (¶ [0023] “The mobile terminal identifier TID may be generated automatically and transmitted by a telecommunication service provider”),
providing the recipient information retrieved from each application of the one or more applications, the PTID, the information indicative of the one or more card details, and the security cryptogram to at least one of a transaction processor, an acquirer bank, or an issuer bank via the network (¶ [0050] “The POS system for the offline seller provides payment information to the payment server 800… The tag information and terminal information (i.e., a mobile terminal identifier) is input to the payment server 800”, ¶ [0038] “the remitter may additionally register in the app recipient information such as a recipient's name and mobile phone number”, ¶ [0033] “The encryption information may be provided … by a service provider that provides encryption information, such as a card company or bank”), wherein the recipient information is configured to identify the merchant or the beneficiary of the NFC transaction (¶ 50 “The buyer's terminal receives tag information of the offline seller's identification tag”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 9, combination of Khalid, Conde and Park teach all the limitations of claim 8. 
Khalid does not explicitly teach, however, Park teaches,
receiving a transaction status notification from the at least one of the transaction processor, the acquirer bank, or the issuer bank, wherein the transaction status notification indicates a success or a failure of the NFC transaction (FIG. 8, item 8-11, ¶ [0051]),
providing the transaction status notification to the NFC-enabled electronic device (FIG. 8, item 8-11, ¶[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 10, combination of Khalid, Conde and Park teach all the limitations of claim 8. 
Khalid does not explicitly teach, however, Park also teaches, 
wherein the transaction server assigns the PTID to a plurality of NFC-enabled electronic devices respectively that are similar to the NFC-enabled electronic device such that the PTID is distinct for the NFC-enabled electronic device and for each NFC enabled electronic device of the plurality of NFC-enabled electronic devices, the PTID enabling the NFC-enabled electronic device and the plurality of NFC-enabled electronic devices to operate as proxy point-of-sale (POS)
devices (¶ [0023] “The mobile terminal identifier TID may be generated automatically and transmitted by a telecommunication service provider”, ¶ [0050] “The buyer's terminal receives tag information of the offline seller's identification tag (8-4). The tag information and terminal information (i.e., a mobile terminal identifier) is input to the payment server 800 (8-5)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 11, combination of Khalid, Conde and Park teach all the limitations of claim 8, Khalid also teaches,
wherein the BNS retrieves the information indicative of the one or more card details and the security cryptogram associated with the NFC-enabled card on bringing the NFC-enabled card proximate to the NFC-enabled electronic device (¶ [0060]) to facilitate a “Card Present” transaction corresponding to the NFC transaction (¶ 57 “the NFC sensor in the mobile device 11 detects signals from the card 13”).

As per claim 12, Khalid teaches,
a Near-Field Communication (NFC)-enabled electronic device of a user, wherein the NFC-enabled electronic device comprises (FIG. 1, item 11, ¶ [0015]),
an NFC-enabled card of the user (FIG. 1, item 13, 11, 136, ¶ [0038]), wherein the BNS retrieves information indicative of one or more card details associated with the NFC-enabled card (¶ [0043]),
a transaction server in communication with the NFC-enabled electronic
device via a network wherein (¶ [0040]),

Khalid does not explicitly teach, however, Conde teaches,
a background NFC service (BNS) that is configured to run on the NFC enabled electronic device at a platform-level as a background process to facilitate an NFC transaction (¶ 19),
one or more applications running parallel to and independent from the BNS, and configured to provide an NFC transaction request to the BNS via one or more service calls (¶ 19),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide background application features of Conde in Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because background application management improves NFC transaction management by automating transaction related communication management.

Khalid does not explicitly teach, however, Park teaches,
wherein the BNS retrieves a recipient information, indicative of a merchant or a beneficiary of the NFC transaction, from the NFC transaction request (FIG. 8, ¶ 50),
the BNS provides the recipient information (FIG. 8, ¶ 50) and the information indicative of the one or more card details from the NFC-enabled electronic device to the transaction server (FIG. 8, ¶ 50), wherein the recipient information is configured to identify the merchant or the beneficiary of the NFC transaction (¶ 50),
the transaction server provides the recipient information and the information indicative of the one or more card details received to at least one of a transaction processor, an acquirer bank, or an issuer bank based on the recipient information and the information indicative of the one or more card details received (¶ [0038], [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 13, combination of Khalid, Conde and Park teach all the limitations of claim 12. 
Khalid does not explicitly teach, however, Park teaches, 
validates the recipient information received and the BNS retrieves the information indicative of the one or more card details based on the validation of the recipient information by the transaction server, the BNS transmits a request to the transaction server for the validation, the transaction server then providing a validation status to the NFC enabled electronic device in response to the request, the BNS receives the validation status from the transaction server, and the BNS retrieves and securely provides the information indicative of the one or more card details from the NFC-enabled electronic device to the transaction server based on the validation status (FIG. 1, item S130, S140, ¶ [0021] “checking whether the card identifier received from the user's mobile terminal is contained in a card identifier list registered with the authentication system (S130) along with the member identifier, and generating the result of user authentication based on the result obtained in operation S130” ¶ [0028] “The authentication result RST_A may be transmitted to the interface unit 21”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 14, combination of Khalid, Conde and Park teach all the limitations of claim 12. 
Khalid does not explicitly teach, however, Park teaches,
a second electronic device of the user enabling the user to provide the NFC transaction request to the user's NFC-enabled electronic device via the transaction server (FIG. 5, ¶ [0038] “an NFC tag of a card”),
a third electronic device of a beneficiary enabling the beneficiary to provide the NFC transaction request to the user's NFC-enabled electronic device via the transaction server (FIG. 5, ¶ [0040] “a recipient’s terminal”),
a fourth NFC-enabled electronic device of an assignee initiating the NFC transaction on behalf of the user, wherein the user's NFC enabled
electronic device enabling the user to provide the NFC
transaction request to the assignee's fourth NFC-enabled electronic device via
the transaction server, the fourth NFC-enabled electronic device including the BNS in order to initiate the NFC transaction (FIG. 5, item 500, ¶ [0040] “remittance server”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 15, combination Khalid, Conde and Park teach all the limitations of claims 12 and 14.  
Khalid does not explicitly teach, however, Park teaches, 
wherein the transaction server provides the NFC transaction request received from 
the user's second electronic device to the user's NFC-enabled electronic device or the assignee's fourth NFC-enabled electronic device, 
the beneficiary's third electronic device to the user's NFC-enabled electronic device, or
the user's NFC-enabled electronic device to the assignee's fourth NFC enabled electronic device (¶ [0040] “The remitter's terminal may receive the authentication result and request processing of remittance from a remittance server 500”), via one or more alerts, the one or more alerts including a short-message-service (SMS), email, a pop-up notification, and a push notification,  and the BNS is configured to retrieve the recipient information from the one or more alerts, FIG. 5, ¶ [0040] “notify transfer of a remittance amount to a recipient's terminal”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 16, combination of Khalid, Conde and Park teach all the limitations of claim 12. 
Khalid does not explicitly teach, however, Park teaches,
wherein the transaction server is configured to receive and provide a transaction status notification, indicating a success or a failure of the NFC transaction, from at least one of the transaction processor, the acquirer bank, or the issuer bank to the NFC-enabled electronic device, the BNS being configured to receive and provide the transaction status notification to the one or more applications (FIG. 8, item 8-11, ¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 17, combination of Khalid, Conde and Park teach all the limitations of claim 12. 
Khalid does not explicitly teach, however, Park teaches,
wherein the transaction server is configured to (¶ [0040]),
assign a Proxy Terminal ID (PTID) to the NFC-enabled electronic device in order to enable the NFC-enabled electronic device to operate as a proxy point-of-sale (POS) device (¶ [0023]),
provide the PTID in combination with the recipient information to at least one of a transaction processor, an acquirer bank, or an issuer bank, the BNS being configured to retrieve the recipient information from the NFC transaction request from each application of the one or more applications and provide the recipient information from each application to the transaction server (¶ [0038], [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 19. Khalid teaches,
receiving recipient information from one or more applications running on an NFC-enabled electronic device of a user via a background NFC service (BNS) provided in the NFC-enabled electronic device and a network (¶ [0043], [0069]),
receiving information indicative of one or more card details (¶ [0043]) and a security cryptogram associated with an NFC-enabled card of the user via the BNS and the network (¶ [0051]), wherein the BNS retrieves the information indicative of the card details and the security cryptogram from the NFC-enabled card (¶ [0015], [0049], [0060]).

Khalid does not explicitly teach, however, Conde teaches,
wherein the BNS runs as a background process parallel to and independent from the one or more applications (¶ 19),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide background application features of Conde in Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because background application management improves NFC transaction management by automating transaction related communication management.

Khalid does not explicitly teach, however, Park teaches,
wherein the recipient information is configured to identify a merchant or a beneficiary of the NFC transaction (¶ 50) and retrieves the recipient information, indicative of the merchant or the beneficiary of the NFC transaction, from the one or more applications (FIG. 8, ¶ 50, 51),
assigning a proxy terminal identification (PTID) to the NFC-enabled electronic device (¶ [0023]),
providing the recipient information retrieved from each application of the one or more applications, the PTID, the information indicative of the one or more card details, and the security cryptogram to at least one of a transaction processor, an acquirer bank, or an issuer bank via the network (¶ [0033], [0038], [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 20, combination of Khalid, Conde and Park teach all the limitations of claim 19.  Khalid also teaches, 
wherein the receiving of the recipient information comprises (¶ [0069]),
receiving the information indicative of the one or more card details and the security cryptogram based on the validation status, wherein the information indicative of the one or more card details includes a name of the user, credit card number, card verification value (CVV), and card expiry date (¶ [0060]).

Khalid does not explicitly teach, however, Park teaches, 
validating the recipient information by the transaction server, wherein the recipient information includes recipient identification, recipient account details, and amount to be paid (¶ [0038])
providing, by the transaction server, a validation status to the NFC enabled electronic device (¶ [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 21, combination of Khalid, Conde and Park teach all the limitations of claim 19. 
Khalid does not explicitly teach, however, Park teaches, 
providing, by the transaction server, the NFC transaction request received from a second electronic device of the user to the user's NFC enabled electronic device,
providing, by the transaction server, the NFC transaction request received from a third electronic device of a beneficiary to the user's NFC-enabled electronic device via the transaction server,
providing, by the transaction server, the NFC transaction request received from the user's NFC-enabled electronic device to a fourth NFC enabled electronic device of an assignee to initiate the NFC transaction on behalf of the user, or 
providing, by the transaction server, the NFC transaction request received from user's second electronic device to the assignee's fourth NFC-enabled electronic device to initiate the NFC transaction on behalf of the user (FIG. 5, ¶ [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

As per claim 22, combination of Khalid, Conde and Park teach all the limitations of claims 19 and 21.  
Khalid does not explicitly teach, however, Park teaches, 
wherein the providing of the NFC transaction request by the transaction server is via one or more alerts, the one or more alerts including a short-message-service (SMS), email, a pop-up notification, and a push notification (FIG. 5, ¶ [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manage an NFC based payment transaction through a server of Park in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because server based management of NFC based payment transactions improves payment processing by diverting payment processing resources to a central entity and therefore offloading payment processing transactions from client devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khalid in view of Conde in view of Park in further view of US 20180130040 A1 (Nuzum).

As per claim 18, combination of Khalid, Conde and Park teach all the limitations of claim 12. Khalid also teaches, 
wherein the BNS is configured to generate or retrieve a security cryptogram via the NFC-enabled card and provide the security cryptogram to the transaction server, and the transaction server is configured to provide the security cryptogram to at least one of the transaction processor, the acquirer bank, or the issuer bank (¶ [0060]),

Khalid does not explicitly teach, however, Nuzum teaches,
in order to validate a "Card Present" (CP) transaction corresponding to the NFC transaction based on the recipient information and the information indicative of the one or more card details (¶ [0027] “providing a personal point of sale (pPOS) for card present e-commerce transactions, the method comprising: (a) initiating, by a user and/or a merchant, a request for a payment transaction; (b) presenting, by the user, an instrument to a pPOS device, wherein no instrument data is entered into a website, a web page, or a mobile application; (c) authenticating and validating, by the pPOS device, the instrument for the merchant and/or an issuer of the instrument; (d) processing, by the pPOS device, the payment transaction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to card present transaction of Nuzum in the NFC based payment transaction system of Khalid since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of NFC based payment transaction management and because a card present transaction improves payment security by eliminating transfer of an account number during the transaction authorization process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        

/EDWARD J BAIRD/Primary Examiner, Art Unit 3692